Citation Nr: 9907744	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-28 550	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a schizoaffective 
disorder, depressive type, including as secondary to a 
service-connected right orchiectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1963 to 
February 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO & IC) in St. Paul, Minnesota.  In 
August 1998, the veteran was afforded a hearing before the 
undersigned Board member.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends he has a psychiatric disorder as a 
consequence of his service-connected right orchiectomy.  
Alternatively, he asserts that his schizoaffective disorder 
is unrelated to the loss of his testicle and, in fact, was 
caused by mood-altering drugs given to him by the United 
States government from approximately 1965 to 1967 while he 
was in the Reserves.  Reference is made to the evidence of 
record and a favorable disposition is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim for 
service connection for a schizoaffective disorder, depressive 
type, including as secondary to service-connected right 
orchiectomy, is a well-grounded claim.





FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO & IC.

2. No competent evidence has been submitted to demonstrate 
that the veteran has a schizoaffective disorder, 
depressive type, or another psychiatric disorder, related 
to his period of military service or to a service-
connected disability.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for a schizoaffective disorder, 
depressive type, including as secondary to service-connected 
right orchiectomy.  38 U.S.C.A. §§  101(24), 106, 1101, 1112, 
1113, 1131, 1137, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a 
schizoaffective disorder, depressive type, including as 
secondary to a service-connected right orchiectomy.  The 
legal question to be answered, initially, is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of his claim.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that the veteran's claim is 
not well grounded.

Initially, the Board notes that in May 1997, the veteran told 
a VA examiner that he was receiving Social Security 
Administration (SSA) disability benefits.  However, the 
veteran has not alleged that records pertinent to the issue 
on appeal were in the possession of SSA, or did he request 
the Board to remand the case for the purpose of obtaining SSA 
records.  Therefore, the Board has determined that a remand 
for the purpose of obtaining SSA records is not warranted.

Factual Background

When examined for enlistment into the United States Marine 
Corps Reserves in June 1963, the veteran was noted to have a 
fairly large fluctuant mass above the right testis thought to 
be a hydrocele and not considered disqualifying.  No 
psychiatric abnormality was reported and he was found 
qualified for active service.   Service medical records are 
entirely negative for complaints or treatment of a 
psychiatric disorder.  However, a November 1963 clinical 
entry indicates that the veteran underwent surgery for a 
right hydrocele repair sixteen months earlier and had noted a 
progressively enlarging mass in the right scrotum that 
swelled and was painful.  He was hospitalized and a surgical 
exploration of the right scrotal sac showed only the presence 
of a marked amount of scar tissue.  When examined for 
separation in February 1964, no psychiatric disorder was 
found.  

Post service, private medical records dated in August 1964 
show that the veteran underwent a right orchiectomy.  
Subsequent Reserve examination records and reports through 
January 1969 reflect an absent right testis but are negative 
for findings of a psychiatric disorder.

In an April 1971 rating decision, service connection was 
granted for a right orchiectomy, residuals of a right 
hydrocelectomy.  A compensable disability evaluation was 
assigned. 

When VA examined the veteran in February 1982, there were no 
complaints or diagnoses referable to a psychiatric disorder.

VA outpatient medical records, dated from May 1996 to 
February 1997, show that the veteran was variously diagnosed 
with paranoid schizophrenia, major depression, recurrent and 
paranoid disorder with depressive features.  His psychiatric 
disorder was treated with outpatient psychotherapy and 
prescribed medication.

The veteran underwent VA general surgical examination in May 
1997 and said he believed his long-term history of depression 
may have been related to his orchiectomy.  Diagnoses included 
right hydrocele and right orchiectomy.  In the VA examiner's 
opinion, the veteran's diagnosed disorders had no etiologic 
role in his depressive problem.  A testosterone level was 
shown to be somewhat below normal values.  The examiner 
doubted that the mild hypogonadism played any major role in 
the veteran's depression, but recommended treatment with 
Testosterone for six months to one year and reevaluation of 
the dilemma at the time.  The doctor further indicated that 
the possibilities of the hypogonadism being etiologic in 
depression were unlikely, but still a possibility.

Also in May 1997, the veteran underwent VA psychiatric 
examination and was noted to have been diagnosed with 
paranoid disorder with depressive features.  He complained of 
feeling depressed, sometimes for months, but more recently 
the mood lasted several days.  He could not determine what 
precipitated the moods but felt that they were related to 
events that occurred in service.  The examiner reported that 
the veteran also had a fairly well systemized, but confusing, 
delusion related to his military career.  The veteran said he 
was used for mind control experiments, possible conducted by 
the Central Intelligence Agency (CIA), and he was the only 
one, of five hundred subjects, still living.  The veteran 
described an incident in which a man came to his workplace 
seventeen years ago and wondered if the veteran was a 
homosexual.  The veteran denied ever being hospitalized for 
psychiatric illness.  He said he received SSA disability 
benefits.  Diagnoses included schizoaffective disorder, 
depressive type, with a need to rule out psychotic disorder, 
not otherwise specified and a need to rule out schizophrenia, 
paranoid type.

In a July 1997 report, the VA psychiatrist who examined the 
veteran in May 1997, responded to the RO & IC's request for 
an opinion regarding a relationship between the veteran's 
service-connected right orchiectomy and subsequent 
development of depression.  The doctor noted that the veteran 
did not develop anxiety, depression or any emotional 
difficulties following the orchiectomy and observed that an 
immediate reaction to the loss of an emotionally charged 
organ would be expected.  According to the doctor, there was 
apparently not any particular personality change that 
occurred after the orchiectomy.  The VA physician indicated 
that the veteran continued to have sexual relations, was not 
evidently sexually impotent and denied having any sexual 
problems or concerns.  Regarding the veteran's description of 
a man coming to his workplace, wondering if he was homosexual 
and the man telling the veteran he could turn him into a 
homosexual but he was not programmed for that, the doctor 
said this suggested the possibility of the veteran's latent 
homosexuality or a fear of becoming homosexual.  According to 
the physician, concerns about sex were often present in 
paranoid persons and it was speculative, but possible, that 
the loss of a testicle was very traumatic and, with advancing 
age and declining sexual ability, it could lead to impairment 
of reality testing, depression, paranoid delusions and 
grandiosity.  The examiner said if ego defenses were not 
working too well, depression could set in.  However, in the 
VA physician's opinion, the primary factor against the 
orchiectomy causing or aggravating mental problems was the 
time lapse between the operation and the appearance of any 
emotional or mental problems.  The doctor noted that there 
was no information regarding stresses present and impinging 
on the veteran from the time of his surgery until psychiatric 
symptoms occurred, but it was assumed that he did not lead a 
stress free life.  In sum, the VA psychiatrist said that it 
was unlikely that there was a relationship between the 
service-connected orchiectomy and the subsequent developments 
of paranoid thinking, mental illness and depression.  Based 
on the available information, the doctor commented that any 
etiological relationship would be considered primarily 
speculative.

In his substantive appeal, received in September 1997, the 
veteran said it was not his intention to make a claim about a 
lost testicle.  Rather, he said his claim was about 
brainwashing experiments conducted by the CIA.

At his August 1998 Travel Board hearing at the RO & IC, the 
veteran testified that his mental problem was not caused by 
his loss of a testicle.  He said the United States government 
gave him mind-altering drugs from approximately 1965 to 1967, 
while he served in the Reserves in Huntington, Long Island.  
He stated that the drugs were given by injection and also 
placed in liquids that he drank.  According to the veteran, 
there were CIA agents in the medical unit that administered 
the drugs.  

Analysis

According to 38 U.S.C.A. § 1131, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of a psychosis in 
service, its incurrence coincident with service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Service connection shall be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  See also Allen v. 
Brown, 7 Vet. App. 439 (1995). 

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation, the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).

The veteran has contended that service connection should be 
granted for a schizoaffective disorder, depressive type.  
Although the evidence shows that the veteran currently has a 
schizoaffective disorder, depressive type, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  On 
the other hand, the record reflects that no psychiatric 
abnormality was found on separation from service and the 
first post service evidence of record of a schizoaffective 
disorder is from 1996, more than thirty years after the 
veteran's separation from active service.  

While the veteran initially contended that his 
schizoaffective disorder is a result of his service-connected 
right orchiectomy, the medical evidence does not support his 
contention.  In fact, in July 1997, a VA psychiatrist said 
the lengthy time lapse between the veteran's right 
orchiectomy and the appearance of psychiatric problems argued 
against a relationship.  Moreover, the doctor commented that 
it was reasonable to assume that the veteran did not lead a 
stress free life.  The VA psychiatrist stated that it was 
unlikely that there was a relationship between the veteran's 
right orchiectomy and subsequent development of paranoid 
thinking, mental illness and depression.  In short, no 
medical opinion or other medical evidence relating the 
veteran's schizoaffective disorder, depressive type, to 
service or any incident of service, or a service-connected 
disability, has been presented.
In addition, the veteran has submitted no competent medical 
or other corroborative evidence to support his claim that his 
psychiatric condition developed as a result of  mind-altering 
drugs given to him while he was in the Reserves.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu, 2 Vet. App. at 494.  See also Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the veteran has 
not submitted any medical opinion or other medical evidence 
which supports his claim.  The evidence now of record fails 
to show that the veteran has a schizoaffective disorder 
related to service or any incident thereof, or to a service-
related disability.  Thus, this claim may not be considered 
well grounded.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  Since the 
claim is not well grounded, it must be denied.  See Edenfield 
v. Brown, 8 Vet. App. 384, 390 (1995).




ORDER

Service connection for a schizoaffective disorder, depressive 
type, including as secondary to a service-connected right 
orchiectomy, is denied.




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 9 -


